Detailed action
Summary
1. The office action is in response to the application filed on 2/24/2020.
2. The IDS filed on 2/24/2020 are accepted and entered.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4.	The drawings were received on 4/20/2021.  These drawings are acceptable.

Allowable Subject Matter
5. 	Claims 1-19 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1. The prior art fails to teach “…an opening speed of the contact pair to below the average opening speed before the open position is reached to minimize overshoot; and initiate closing the circuit breaker, wherein the motor-driven contact pair of the circuit breaker during closing moves along a travel curve with an average closing speed from the open position to the closed position, and decelerating, during the closing of the circuit breaker, a closing speed of the contact pair to below the average closing speed before contact touch at the closed position, wherein the closing speed at contact touch is reduced by 20 - 40 % compared to the average closing speed.”

Dependent claims 2-8 and 15-18 allowable by virtue of their dependency.

Regarding claim 9. The prior art fails to teach “…an opening speed of the contact pair to below the average opening speed before the open position is reached to minimize overshoot, and configured to initiate close the contact pair, wherein the contact pair during closing moves along a travel curve with an average closing speed, from the open position to the closed position, and decelerate, during the closing of the circuit breaker, a closing speed of the contact pair to below the average closing speed before contact touch at the closed position, wherein the contact pair moves with the closing speed at contact touch is reduced by 20 - 40 % compared to the average closing speed.”

Dependent claims 10, 11 and 19 allowable by virtue of their dependency

Regarding claim 12. The prior art fails to teach “…an opening speed of the contact pair to below the average opening speed before the open position is reached to minimize overshoot, and to initiate close the contact pair, wherein the contact pair during closing moves along a travel curve with an average closing speed, from the open position to the closed position, and decelerate, during the closing of the circuit breaker, a closing speed of the contact pair to below the average closing speed before contact touch at the closed position, wherein the contact pair moves with the closing speed at contact touch is reduced by 20 - 40 % compared to the average closing speed.”

Dependent claim 13 is allowable by virtue of its dependency

Regarding claim 14. The prior art fails to teach “…wherein the contact pair during opening moves along curve with an average opening speed, from a closed position to an open position of the circuit breaker, and decelerate, during the opening of the circuit breaker, an opening speed of the contact pair to below the average opening speed before the open position is reached to minimize overshoot, and to initiate close the contact pair, wherein the contact pair during closing moves along a travel curve with an average closing speed, from the open position to the closed position, and decelerate, during the closing of the circuit breaker, a closing speed of the contact pair to below the average closing speed before contact touch at the closed position, wherein the contact pair moves with the closing speed at contact touch is reduced by 20 - 40 % compared to the average closing speed.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Valdemarsson at al. (US 20070096682) disclose rotating electric motor for operating an electric component.

Trivette et al. (US 20060007623) disclose Method and apparatus for operating a magnetic actuator in a power switching device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/AFEWORK S DEMISSE/Examiner, Art Unit 2838        

  /ADOLF D BERHANE/  Primary Examiner, Art Unit 2838